Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 11, 2017

The Court of Appeals hereby passes the following order:

A16A2142. ROBERT D. GLOVER v. HEATHER M. GLOVER.

      In 2014, the trial court entered a stalking protective order against Robert D.
Glover prohibiting him from contacting his ex-wife. Glover later filed various pro
se motions seeking to attack the protective order, including a petition for mandamus.
The trial court denied all motions, and Glover appealed to this Court. We transferred
the appeal to the Supreme Court because the case appeared to invoke that Court’s
subject matter jurisdiction over extraordinary remedies. The Supreme Court returned
the case here, however, upon finding that the mandamus issue was moot. We have
reinstated the case, but we now dismiss it because Glover failed to follow the
appropriate appellate procedure.
      A party must file an application for discretionary appeal to obtain review of a
protective order that was entered in an action brought under the Family Violence Act
because such cases are domestic relations cases within the meaning of OCGA § 5-6-
35 (a) (2). See Schmidt v. Schmidt, 270 Ga. 461 (1) (510 SE2d 810) (1999). Glover’s
failure to follow the discretionary appeal procedure deprives us of jurisdiction over
this direct appeal, which is hereby DISMISSED. Glover’s motions for “non-
consideration” are DISMISSED as MOOT.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  04/11/2017
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.